DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in part “each sub-pixel including a pixel electrode, at least one memory, and a display signal switch that provides display signals to the pixel electrode based on an output from the memory” and “a switching circuit including a switching unit that is provided between the display signal switches and the memories of the sub-pixels”.  
However, nowhere in the specification describes “a display signal switch” nor “a switching unit that is provided between the display signal switches and the memories of the subpixels”.  Figures 4-6, 15, 16, 22 and 22 depict the details of the sub-pixels.  From the figures, it is understood that each sub-pixel includes a pixel electrode (Sa), a memory (Ma) and a memory switch (Mswa).  However, the figures show that a switching unit (Osw) is provided between the pixel electrode and the memory or memory switch.  
There are no support for “a switching unit that is provided between the display signal switches and the memories of the sub-pixels” where the display signal switch is within each sub-pixel.  Therefore, claim 1 fails to comply with the written description requirement.  
Claims 2-7 are rejected under this section, because claims 2-7 depend from claim 1. 
Claim 8 recites in part “a first sub-pixel including…a first display signal switch...based on an output from the first memory”; “a second sub-pixel including…a second display signal switch…based on an output from the first memory” and “a switching circuit configured to switch coupling between the display signal switches and the first and second memories according to the selection of the setting circuit”. 
However, nowhere in the specification describes “a first display signal switch”, “a second display signal switch”, “a first display signal switch and a second display signal switch” both provides display signal to the pixel electrode based on an output from the FIRST memory, nor “a switching circuit configured to switch coupling between the display signal switches and the first and second memories according to the selection of the setting circuit”.  As pointed out above, figures 4-6, 15, 16, 22 and 22 depict the details of the sub-pixels.  From the figures, it is understood that each sub-pixel includes a pixel electrode (Sa), a memory (Ma) and a memory switch (Mswa).  However, the figures show that a switching unit (Osw) is provided between the pixel electrode and the memory or memory switch.  
There are no support for “a switching circuit configured to switch coupling between the display signal switches and the first and second memories according to the selection of the setting circuit” where the display signal switch is within each sub-pixel.  Therefore, claim 8 fails to comply with the written description requirement.  
Claims 9-12 are rejected under this section, because claims 9-12 depend from claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “each sub-pixel including a pixel electrode, at least one memory, and a display signal switch that provides display signals to the pixel electrode based on an output from the memory” and “a switching circuit including a switching unit that is provided between the display signal switches and the memories of the sub-pixels”.  
However, it is not clear as to which switch(es) in the specification corresponds to the claimed “display signal switch(es)”.  Nowhere in the specification nor the figures depict “a switching unit that is provided between the display signal switches and the memories of the sub-pixels”.  It is not clear whether Applicant meant the memory switches Mswa-d as being the display signal switches.  If that is the case, then the specification still does not have support for switching unit (Osw) provided between the Msw and the memory.  
Therefore, claim 1 includes subject matter that is not clear; hence fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 2-7 are rejected under this section, because claims 2-7 depend from claim 1.
Claim 8 recites in part “a first sub-pixel including…a first display signal switch...based on an output from the first memory”; “a second sub-pixel including…a second display signal switch…based on an output from the first memory” and “a switching circuit configured to switch coupling between the display signal switches and the first and second memories according to the selection of the setting circuit”.
However, it is not clear as to which switch in the specification corresponds to the claimed “first display signal switch” and “second display signal switch”.  Nowhere in the specification nor the figures depict how “a switching circuit configured to switch coupling between the display signal switches and the first and second memories according to the selection of the setting circuit”.  It is not clear whether Applicant meant the memory switches Mswa-d as being the display signal switches.  If that is the case, then the specification still does not have support for switching circuit (Osw) configured to switch coupling between the Msw and the memories.  
Therefore, claim 8 includes subject matter that is not clear; hence fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-12 are rejected under this section, because claims 9-12 depend from claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625